Gray, C. J.
The plaintiff, at the time of the making of the contract sued on, and ever since, was a citizen of another State. The contract being in fact made by his agent in his behalf, he had the right to sue thereon. Of that right he cannot be deprived by the insolvent law of this Commonwealth without his consent. He does not give such consent by the making of a contract in this Commonwealth, either by himself or through an agent, even if the contract is to be performed here. He is not shown to have taken any part in the proceedings under the insolvent law. The fact that the certificate of discharge obtained by the defendant under that law might have been pleaded in bar of an action brought by the agent, who was a citizen of this Commonwealth, cannot make it available in this action brought by the principal, who is not a citizen of the Commonwealth and who is not bound by that law. Baldwin v. Hale, *5051 Wall. 223. Baldwin v. Bank of Newbury, 1 Wall. 234. Kelley v. Drury, 9 Allen, 27. Ilsley v. Merriam, 7 Cush. 242. Fessenden v. Willey, 2 Allen, 67.

Exceptions overruled.